Title: To Thomas Jefferson from George Jefferson, 1 July 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 1st. July 1806
                        
                        I inclose your last quarterly account from which there appears to be a balance due G. & J. of
                            $:584..53/100. Your Tobacco (14 hhds) I have after much difficulty disposed of to Pickett Pollard & Johnston at
                            6.¼$—1000$ Cash, & the balance in 10 days.—The highest offer I had except from them was only 36/6. The thousand dollars
                            shall be paid to Mr. Lyle in the course of the day, or tomorrow.
                        Be pleased to direct the manifests to be forwarded. I am Dear Sir Yr. Very humble Serv
                        
                            Geo. Jefferson
                            
                        
                    